Citation Nr: 1602569	
Decision Date: 01/27/16    Archive Date: 02/05/16

DOCKET NO.  14-17 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, schizoaffective disorder, and bipolar disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty for training from March 1983 to July 1983 and on active duty from March 1984 to August 1985.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Veteran appeared for an August 2014 Board hearing before the undersigned; a transcript of the hearing is of record.

Although the issue of entitlement to service connection for diabetes mellitus was listed on the May 2014 statement of the case, in a July 2014 correspondence the Veteran withdrew this claim, prior to certification of the case to the Board.  Accordingly, the issue of entitlement to service connection for diabetes mellitus is no longer on appeal.  38 C.F.R. § 20.204 (2015).  


REMAND

With regard to the issue on appeal, the Board notes that the matter was developed and adjudicated by the RO in 2011 as entitlement to service connection to include the threshold question of whether new and material evidence was received to reopen a previously denied claim.  However, the matter must be recharacterized as an original appeal because VA received additional service personnel records since the last final denial in December 1998.  The service personnel records provide further support of the Veteran's assertions that the behavioral problems he exhibited in service were the first manifestations of his paranoia and other symptoms associated with his now-diagnosed schizoaffective disorder.  Specifically, the Veteran's personnel records include a June 1985 mental status evaluation finding that the Veteran had "a life-long pattern of recurrent and immature behavior" and "an inability to relate effectively to others."  It found that rehabilitative measures were unlikely to "produce an effective soldier out of him," that he was "apathetic, immature, inept and unmotivated," and administrative separation was recommended.  In July 1985 the Veteran was transferred for rehabilitative purposes, and a subsequent reprimand shows that the Veteran disobeyed an order and tested positive for illegal substances, and it was recommended that the Veteran be discharged.  As such, the personnel records are relevant official service department records that existed and had not been associated with the claims file when VA previously decided the left ear hearing loss claim.  Compare December 1998 rating decision (failing to list service personnel records) with August 2011 rating decision (listing service personnel records in the evidence section).  In light of this, the Veteran's original claim must be reconsidered.  38 C.F.R. § 3.156(c).

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals of Veterans Claims held that VA erred in not considering the scope of a veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  While the Veteran's claim requested service connection for schizophrenia, the record shows that the Veteran has also been diagnosed with schizoaffective disorder and bipolar disorder.  In light of Clemons, the Board has recharacterized the issue as reflected on the title page.

The Veteran testified at the August 2014 Board hearing that he had difficulty following orders in service and fitting in with military life, and that he began displaying paranoid personality symptoms at that time.  See Board Hearing Transcript 4-5.  

The Veteran has had a long history of battling mental illness.  A July 1985 letter from the University of Arkansas for Medical Sciences states that the Veteran had been treated there in 1981, prior to his military service, due to agitated behavior.  He was not having active delusions or hallucinations, but his thoughts were disturbing to him and he had been depressed and had trouble getting along with his mother and friends.  They did not feel at the time that the Veteran was a threat to himself or others, but that he was in need of treatment.

The Veteran's January 1983 and January 1984 enlistment examinations both indicate that psychiatric evaluation was normal.  In January 1985 the Veteran reported stress and inability to adapt to military life.  In June 1985 the Veteran requested counseling because he wanted medication to help him relax and he reported feeling stressed by his unit.  In one treatment record, he told "a rambling story" about being discharged for inability to adapt.  A June 1985 mental status evaluation found that the Veteran had immature and inept behavior and "an inability to relate effectively to others."  In July 1985 the Veteran was charged with disobeying an order and testing positive for illegal substances.  

The Veteran's July 1985 separation examination found no significant defects in the Veteran, but noted to see the attached report of mental status evaluation.  Another separation evaluation notes past history of treatment for mental conditions, listing two treatment facilities and noting "nervous condition."  The doctor's notes state that the Veteran had trouble sleeping secondary to personal troubles.  On the Report of Medical History, the Veteran checked "YES" for frequent trouble sleeping, depression of excessive worry, and nervous trouble of any sort.

The Veteran's private treatment records include treatment in November 1988 for schizoaffective disorder.  He was noted to be having paranoid ideation and hallucinatory activity.  In November and December 1996, the Veteran was hospitalized for psychotic delusional behavior.  He was diagnosed with schizoaffective disorder and substance abuse.  In December 2009 he was admitted due to an exacerbation of bipolar disorder.  He was noted to have auditory hallucinations.  2010 records show a diagnosis of psychotic disorder and continued delusional fixations.  In September 2012 he was again admitted due to paranoid delusions and bizarre behavior.

The Veteran was afforded a VA examination in April 2014.  The examiner diagnosed the Veteran with schizoaffective disorder, bipolar type, but found that it was less likely than not related to military service because the Veteran had been seen by mental health services while in service and his "complaints were more administrative than clinically related."  He noted that the Veteran was having difficulty adjusting to military life and was concerned about his mother, which was likely the cause of his sleep difficulties, and the separation documents showed no mental health diagnoses.  He noted that "[m]ental health treatment began years after" service ended.

After reviewing all of the evidence of record, the Board finds that it does not appear that the April 2014 examiner fully reviewed and considered the Veteran's entire medical history, including his full service treatment and personnel records.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a medical opinion based upon an inaccurate factual premise is not probative).  The examiner does not appear to have fully appreciated the extensive behavior problems the Veteran had in service, nor does he acknowledge his November 1988 diagnosis of schizoaffective disorder, just three years after his separation from service.  The Board therefore finds that this issue must be remanded in order to afford the Veteran a new VA examination and opinion.

The Veteran last submitted authorization forms to obtain his private medical treatment records in April 2011.  As he may have received additional psychiatric treatment since that time, the Veteran should be requested to provide authorization to enable VA to obtain these records and associate them with the claims file.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send to the Veteran a letter requesting that he provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain any more recent, relevant private medical records of treatment related to a psychiatric treatment.  If the Veteran provides a completed release form authorizing VA to obtain these treatment records, efforts to obtain such records should be made.

2.  After completing #1, schedule the Veteran for a VA psychiatric examination with a psychologist or psychiatrist to determine the nature and etiology of his current psychiatric disorder.  All files in the electronic claims file must be made available to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  After reviewing the claims file and performing a physical examination of the Veteran and any indicated tests, the examiner must address the following:

a) What are the Veteran's current psychiatric diagnoses?  Please discuss his prior diagnoses of schizoaffective disorder, schizophrenia, and bipolar disorder.

b) Does the evidence of record clearly and unmistakably show that the Veteran had an acquired psychiatric disorder that existed prior to his entrance onto active duty service?  If so, please reference the evidence supports that conclusion.

c) Is there clear and unmistakable evidence that the Veteran's psychiatric disorder was not aggravated by his period of active duty service?  Please discuss the evidence used to support this conclusion.

If the answer to either question b) or c) is "no", then: 

d) For every diagnosis found, is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability first manifested during service or is otherwise related to service?  

In providing this opinion, the examiner must discuss the Veteran's assertions that he first began to display paranoid behavior while in service and his service treatment and personnel records, which have been outlined in the body of this remand, showing that he exhibited problems with adjusting to military life, following orders, and relating to others, and that he reported having frequent trouble sleeping, depression of excessive worry, and nervous trouble on his 1985 Report of Medical History.

If the examiner cannot provide any requested opinion, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

Provide the Veteran with adequate notice of the date and place of the requested examination at his latest address of record.  A copy of all notifications must be associated with the claims folder.  He is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  
38 C.F.R. § 3.655 (2015).

3.  After undertaking any other development necessary, readjudicate the appeal.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. Then, the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


